DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 03/17/2022 and Applicant’s request for reconsideration of application 12/537552 filed 03/17/2022.
Claims 1-24 and 46-52 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Interpretation
first data set -  trade transaction agreement data (see [0062])
second data set - one or more allowable structured products (see [0062])
downstream systems - post-trade processing facilities  or clearing house (see [0062])

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-24 and 46-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of converting a trade transaction agreement into one or more structured products (Specification [0002]) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 46 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving a first type of data set defining trade information for a trade transaction agreement between a first party and a second party, the data interface comprising at least one field for receiving data sets in a plurality of different data formats, said first type of data set being in a non-standardized format that is dependent upon a 
a display having at least one window, the at least one window
comprising a first region comprising one or more fields for receiving input associated with a plurality of structured products:
converting the first type of data set into a second type of data set that is standardized and compatible for processing:
defining a plurality of structured products from the trade information such that each of the plurality of structured products independently complies with specification parameters defined by one or more from among the multiple post trade processing facilities, wherein at least two of the plurality of structured products are defined according to different specification parameters associated with different post-trade processing facilities;
verifying that each of the plurality of structured products is compatible for processing by said one or more post-trade processing facilities;
for each structured product, assigning a value and assigning a volume wherein a sum of the values equals a transaction value of the trade transaction agreement;
submitting each structured product with information identifying at least one of the first party or a representative thereof, and the second party or a representative thereof, to the one or more post-trade processing facilities in a respective data format for processing of the same; processing, by the one or more post-trade 
updating one or more among the at least one window and generating a new window to present a confirmation record indicating a status of each respective structured product”. 

Claim 46 comprises inter alia the functions or steps of “receive the first type of data set defining the trade information for the trade transaction agreement between a first party and a second party from the one or more user third party terminals, said first type of data set comprising a first data format that is dependent on a hardware and software platform used by the one or more user third party terminals, the first data format being incompatible for processing by the downstream systems; 
a display having at least one window, the at least one window
comprising a first region comprising one or more fields for receiving input associated with a plurality of structured products; 
convert a first type of data set defining trade information for a transaction agreement into a second type of data set that is compatible for processing (“compatible data”) by downstream systems comprising multiple post-trade processing facilities by defining a plurality of structured products; and
accessing the server and the trade transaction software application stored thereon, said data interface comprising at least one field for receiving data sets in a plurality of different data formats:

convert the first type of data set into the second type of data set comprising the compatible data by defining the plurality of structured products from the trade information such that each of the plurality of structured products independently complies with specification parameters defined by one or more post-trade processing facilities, wherein at least two of the plurality of structured products are defined according to different specification parameters associated with different post-trade processing facilities;
verify that each of the plurality of structured products is compatible for processing by said one or more post-trade processing facilities;
for each structured product, assign a value and assign a volume, wherein a sum of the values equals a transaction of the trade transaction agreement;
submit each structured product with information identifying at least one of the first party or a representative thereof and the second party or a representative thereof to the one or more post-trade processing facilities in a respective data format for processing of the same; 
processing each respective structured product submitted thereto; and 
in response to processing each respective structured product, at least one of


The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. With regard to the claim limit “the data interface comprising at least one field for receiving data sets in a plurality of different data formats, said first type of data set being in a non-standardized format that is dependent upon a hardware and software platform used by a computing system of the first party or the second party, the non-standardized format being incompatible for processing by downstream systems”, paragraphs [0022-0023] make it clear that the format of the data received is not required to be in a specific format and that it’s the content of the data as it refers to the converting a trade transaction agreement that is incompatible for processing during trade processing. Thus, the claim limit is considered and extra-solution activity of receiving data. Converting a trade transaction agreement into one or more structured products is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of displaying (GUI), receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification 
As for dependent claims 2-24 and 47-52, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's provide not arguments with regards to 35 USC § 101. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 12/16/2011 used as prior art and in the conclusion section in the office action submitted 12/16/2011.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/25/2022